PER CURIAM.
This appeal is from an order of the trial court denying a motion for relief pursuant to Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix. The motion was summarily denied. The order of denial recited that the court had examined the motion and found the allegations did not constitute legal grounds for granting a new trial or release of the prisoner and that the motion was insufficient in substance to sup*597■port the relief prayed. We have, in turn, •examined the motion for relief and the record as submitted on appeal and reached “the same conclusion thereon as did the able trial judge. Accordingly, the order appealed from should be and hereby is affirmed.
Affirmed.